DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The corrected Abstract was received on 7/4/22 and is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Price in US Patent 6089247 in view of EP 1683975 (Wang).
Price teaches a tent, comprising beams (162), a top tent frame (174/210) and at least three telescopic stand columns (108), each telescopic stand column comprises an inner tube (110) and an outer tube (112) sleevedly connected to each other such that the telescopic stand columns are capable of being extended (see Column 2, lines 28-49), and a lock mechanism (see Fig. 7) fixing the inner tube and the outer tube together. 
Price fails to teach a spreading lock mechanism. Wang teaches a telescopic column including an inner tube (30) and an outer tube (40) sleevedly connected to each other, and a lock mechanism (see Fig. 1) fixing the inner tube and the outer tube together wherein the inner tube has an open end portion (32) inserted into the outer tube, and at least one side wall of the open end portion is opened with a strip-shaped opening (between 32 on either side), the lock mechanism comprises a tensioning component (55) providing a tensile force to expand the open end portion outward along a direction perpendicular to a length direction of the inner tube, and a matching assembly provided within the inner tube to fit with the tensioning component to tension the open end portion, both the first stop block and the second stop block are provided with grooves (the internal threads of the blocks), and side walls of both the inner tube and outer tube are opened with operation holes (38 and 42) corresponding to the tensioning component, further wherein the matching assembly comprises a first stop block (53 on the left) and a second stop block (53 on the right) respectively fixed to two side walls of the open end portion, and the tensioning component is movably connected along its own axial direction between the first stop block and the second stop block, and at least one of the first stop block and the second stop block is provided with an internal threaded piece (51) inside the grooves, the tensioning component moveably penetrates into the groove and the internal threaded piece is threaded connected with the tensioning component. Wang teaches that the tensioning component is a screw, two ends of the screw movably penetrate into the groove of the first stop block and the groove of the second stop block, respectively, and at least one of the groove of the first stop block and the groove of the second stop block is provided with an internal threaded piece threaded connected with the screw. Wang teaches that two ends of the tensioning component are threaded (52) connected with the first stop block and the second stop block, respectively, directions of spiral of thread lines on the two ends of the tensioning component are opposite and that two ends of the tensioning component movably penetrate into the groove of the first stop block and the groove of the second stop block, respectively, the groove of the first stop block is provided with a first internal threaded piece (51) therein, the groove of the second stop block is provided with a second internal threaded piece (51) therein, an end of the tensioning component is threaded connected with the first internal threaded piece, and the other end of the tensioning component is threaded connected with the second internal threaded piece. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Price by using a locking mechanism as taught by Wang in order to securely attach the two parts of the standing column together.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/4/22 have been fully considered but they are not persuasive.
Price plainly teaches “feature (A)” as explained above. The reference explains in great detail how the inner and outer tubes of the telescopic stand column can be extended. Price is not relied upon to teach “features (B) and (C)” as defined by the applicant. 
Wang is not relied upon to teach “feature (A)” as defined by the applicant. Wang plainly teaches “features (B) and (C)” (see explanation above). Wang is used as a secondary teaching of a spreading locking mechanism that locks two tubes together in an inner-tube-outer-tube arrangement. Wang does not need to teach an extending telescoping member to meet the limitations already taught by Price, merely details of a pertinent locking mechanism between an inner tube and an outer tube. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636